Exhibit 10.30

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

AMENDED AND RESTATED LEASE AGREEMENT BETWEEN

S.C. JOHNSON & SON, INC.

AND

JOHNSONDIVERSEY, INC.

 

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

TABLE OF CONTENTS

 

1.    Basic Terms    1 2.    Demise of Premises    2 3.    Option to Expand    2
4.    Lease Term    2 5.    Termination    2 6.    Orderly Transition at End of
Lease Term    3 7.    Use    4 8.    Rent    4 9.    Conditions of Premises    7
10.    Repairs and Maintenance    7 11.    Improvements    9 12.    Signs    10
13.    Utilities and Building Systems    10 14.    Insurance    11 15.   
Compliance with Laws    13 16.    Environmental Matters    13 17.   
Indemnification    17 18.    Lessee’s Responsibilities    18 19.    Damages or
Destruction    20 20.    Condemnation    22 21.    Inspection    22 22.    Quiet
Enjoyment    22 23.    Force Majeure    22 24.    Mortgage and Subordination   
23 25.    Estoppel Certificate    23 26.    Assignment and Subletting    23 27.
   Default and Remedies    24 28.    Lessor’s Right to Cure    27 29.   
Additional Rights Reserved to Lessor    27

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

30.    Bankruptcy of Lessee.    27 31.    Notices    28 32.    Holding Over   
29 33.    Waiver and Amendment    29 34.    Relationship of Parties    29 35.   
Dispute Resolution    29 36.    Severability    30 37.    No Strict Construction
   30 38.    Entire Agreement    30 39.    Governing Law    30 40.   
Interpretation    30 41.    Counterparts    30 42.    Lessee’s Representations
as to Authority    30 43.    Brokers    30 44.    Additional Covenants    31

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

Exhibits       Exhibit A    Description of the Premises    Exhibit B   
2009/2010 Occupancy, Shared Services and Other Charges    Exhibit C   
Description of Items Included in the Basic Charge    Exhibit D    Intentionally
Omitted    Exhibit E    Parking   

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

AMENDED AND RESTATED LEASE AGREEMENT

 

Site:    A portion of Building 65 at the Lessor’s Waxdale Plant located in Mt.
Pleasant, Wisconsin. Date:    November 24, 2009

Lessor:

Address:

  

S. C. JOHNSON & SON, INC.

1525 Howe Street

Racine, Wisconsin 53403-2236

Lessee:

Address:

  

JOHNSONDIVERSEY, INC.

8310 16th Street

P.O. Box 902

Sturtevant, Wisconsin 53177-0902

WHEREAS, S.C. Johnson & Son, Inc. (“Lessor”) and S.C. Johnson Commercial
Markets, Inc. (n/k/a JohnsonDiversey, Inc.) (“Lessee”) entered into that certain
Lease Agreement dated July 3, 1999 with respect to site listed above (the
“Original Lease”);

WHEREAS, Lessor and Lessee entered into that certain Omnibus Amendment of Leases
effective November 9, 2001 (the “Omnibus Amendment”);

WHEREAS, Lessor and Lessee desire to amend and restate the Original Lease in its
entirety and the Omnibus Amendment (with respect to the Premises only) as set
forth herein. For the avoidance of doubt, after the date hereof the Omnibus
Amendment shall be null and void and of no further force and effect with respect
to the Premises.

NOW, THEREFORE, this AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is made
effective November 24, 2009, by and between Lessor and Lessee.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. Basic Terms. The following terms shall have the meaning set forth in this
Section unless specifically modified by other provisions of this Lease:

 

  (a) Facility: Portion of Building 65 shown on Exhibit A.

 

  (b) Total Facility Square Footage: 174,896 square feet.

 

  (c) Lease Term: Three (3) years and six (6) months commencing November 24,
2009.

 

  (d) Commencement Date: November 24, 2009.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (e) Termination Date: May 23, 2013, or earlier as provided by the terms of
this Lease.

 

  (f) Rent for Fiscal Year 2009/2010: See Exhibit B.

 

  (g) Permitted Use: Manufacture, assembly, distribution, raw material,
work-in-process and finished goods storage, and general office.

 

  (h) Security Deposit: None.

 

  (i) Guarantor: None.

 

  (j) Exhibits:   A – Description of the Premises

                                  B – 2009/2010 Occupancy, Shared Services and
Other Charges

                                  C – Description of Items included in the Basic
Charge

                                  D – Intentionally Omitted

                                  E – Parking

 

2. Demise of Premises. Lessor hereby lets and demises to Lessee and Lessee
hereby rents from Lessor the building(s) or portions thereof more particularly
described on Exhibit A attached hereto, together with the fixtures and any other
improvements thereto (the “Facility”) and all rights appurtenant thereto and
owned by Lessor together with full rights of ingress and egress to and from the
premises and the right to use access roads, parking lots and other agreed upon
common areas (collectively, the “Premises”), subject to the terms and conditions
set forth below. Subject to the terms and conditions of this Lease, Lessee shall
have access to the Premises at all times.

 

3. Option to Expand. Lessee shall not have the option to expand the demised
Premises, except upon the written consent of Lessor, which consent may be
withheld in its sole discretion. As a statement of intent, it is Lessor’s intent
to not agree to any expansion of the demised Premises

 

4. Lease Term. The Lease Term shall commence on November 24, 2009 and end on
May 23, 2013 unless earlier terminated as provided herein.

 

5. Termination.

 

  (a)

Lessee may terminate this Lease at any time upon written notice to Lessor of at
least six (6) months; provided, however, that such termination notice shall be
effective on the 30th day of June following the six (6) month notice period.

 

  (b) Lessor shall have the termination rights set forth in Sections 19, 20, 23,
27(b) and 30(a), as applicable.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (c) Except as otherwise set forth in Sections 5(a), 19, 20, 23, 27(b) and
30(a), Lessee may not terminate this Lease prior to the end of the Lease Term.

 

6. Orderly Transition at End of Lease Term.

 

  (a) Within six (6) months of the Commencement Date of this Lease, Lessee shall
complete a study to review its operational and management options to exit the
Facility and terminate this Lease, including identification of alternate
manufacturing sites and/or alternative methods of supply (such as use of
contract manufacturers) and shall establish the outlines of a Facility exit plan
designed to result in exit from the Facility on or before the Termination Date
(collectively the “Study”). The Study shall include a timetable, six month
action milestones, plans for removal of Lessee’s equipment from the Facility,
plans for performing Lessee’s obligations under this Lease in connection with
the termination of this Lease and Lessee’s exit from the Facility including
those obligations related to repairs and environmental matters, and plans for
such other actions required by this Lease or that are reasonable and necessary
to ensure Lessee’s orderly transition from the Facility. Upon completion of the
Study, Lessee shall provide to Lessor access to portions of the Study (which
shall be kept confidential by Lessor) including, as appropriate, six month
milestones, Lessees’s plans for removal of Lessee’s equipment from the Facility,
plans for ensuring that the Facility is in the condition required by this Lease
after exit, and any plans for environmental reviews and cleanups. Lessee and
Lessor shall each appoint a representative to discuss Lessee’s plans for exiting
the Facility.

 

  (b) After the Study is completed, Lessee and Lessor agree to use good faith
efforts to reasonably cooperate, coordinate, and discuss Lessee’s plans for
exiting the Facility and the implementation of such plans, including the repairs
required to be made by Lessee as required by the terms of this Lease. Lessee’s
and Lessor’s representatives will meet at least once every six weeks to monitor
Lessee’s progress as set forth in the Study, including Lessee’s performance
against the six month milestones.

 

  (c) To the extent the Lease Term is terminated prior to the Termination Date
pursuant to Section 5, Lessor and Lessee will work together in good faith to
provide that Lessee vacates the Facility as required under this Lease.

 

  (d) In order to promote the orderly transition of Lessee from the Facility and
ensure that the Facility is surrendered in the condition required by this Lease,
Lessor and Lessee acknowledge and agree that their representatives have
performed a joint inspection and walk-through of the Facility on November 6,
2009 (the “Inspection”). Pursuant to such Inspection and notwithstanding
anything to the contrary contained in this Lease, Lessor and Lessee have agreed
that Lessee shall remove all of the manufacturing, processing and office
equipment existing in the Facility as of the Termination Date.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

7. Use. During the entire Lease Term, the Premises shall be leased, used and
occupied by Lessee for manufacture, assembly, distribution, raw material,
work-in-process and finished goods storage, and general office use in accordance
with all applicable governmental laws and regulations, and for no other purpose
without the prior written consent of Lessor, which shall not be unreasonably
withheld or delayed.

 

8. Rent.

 

  (a)

As and for rental of the Premises during the fiscal year 2009/2010, the rental
rates, Central Pool Costs, wastes and utility charges, along with other rental
charges shall be determined in accordance with Exhibit B which amounts will be
trued-up in accordance with past practice. Exhibit B shows the total rent due
for fiscal year 2009/2010 under the Lease. Lessor shall invoice Lessee monthly
for 1/12th of the total annual Rent.

 

  (b) Total Annual Rent of the Premises for each fiscal year thereafter shall
include the Basic Charge (plus the CPI Adjustment) multiplied by the Total
Facility Square Footage plus (2) the Return on Capital.

 

  (i) The Basic Charge for fiscal year 2010/2011 shall be $[***] per square
footage of the total Facility. The Basic Charge may be adjusted as described
below:

Exhibit C describes the items that make up the Basic Charge. If Lessor’s total
Waxdale per square foot costs of the items making up the Basic Charge (excluding
depreciation and taxes relating to Improvements (as described below)) differs
from time to time by five percent (5%) or more from the then current Basic
Charge (excluding depreciation and taxes relating to Improvements (as described
below)) as adjusted by the CPI Adjustment (as described below) then the Basic
Charge shall be adjusted to reflect Lessor’s actual cost increase or decrease
effective as of the beginning of the succeeding fiscal year, provided that any
increase or decrease in the Basic Charge from the immediately preceding Basic
Charge shall not be more than ten percent (10%) from fiscal years 2009/2010 to
2010/2011 and seven and one-half percent (7.5%) thereafter.

The taxes portion of the Basic Charge calculation shall not include Improvements
made by Lessor, after the Commencement Date, to portions of Waxdale that are
dedicated solely to Lessor.

 

  (ii) The CPI Adjustment shall be equal to:

Current CPI Amount ÷ Base CPI Amount X Basic Charge

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (A) “CPI” shall mean the Consumer Price Index, all Urban Consumers, U.S. City
Average (1982-84 = 100), published by the Bureau of Labor Statistics of the U.S.
Department of Labor.

 

  (B) “Base CPI Amount” shall mean the CPI for the month of January, 2009.

 

  (C) “Current CPI Amount” shall mean the CPI for the month of January of the
current calendar year.

 

  (D) An example of the calculation of the CPI Adjustment payable under this
Section is as follows:

CPI Adjustment for 2010/2011 — Suppose the Base CPI is 120 (CPI for January
2009) and the Current CPI is 125 (CPI for January 2010); the Current CPI amount
of 125 is divided by the Base CPI Amount of 120 yielding a quotient of 4.17%,
which is then multiplied by $[***] (the initial Basic Charge for 2010/2011)
yielding a CPI Adjustment figure for 2010/2011 of $[***].

CPI Adjustment for 2011/2012 — Suppose the Current CPI is 127 (CPI for January
2011); the Current CPI amount of 127 is divided by the Base CPI Amount of 120
yielding a quotient of 5.83%, which is then multiplied by the Basic Charge
(assume it is still $[***]) yielding a CPI Adjustment figure for 2011/2012 of
$[***].

(iii) The Return on Capital shall be equal to Lessee’s proportional share of the
net book value of the entire shared building containing the Facility as of the
first day of January immediately preceding the commencement of the fiscal year
of adjustment multiplied by ten percent (10%). Lessee’s proportional share shall
be determined by taking Lessee’s square footage of the entire shared building
and dividing by the total square footage of the shared building. Future
improvements to such shared building will not result in an increase in the
Return on Capital Charge.

 

  (c) Lessee shall also pay the following variable expenses, as part of total
Rent:

 

  (i)

Solid Waste Management, Wastewater Treatment, Central Pool, Recycling and the
Powerhouse — Lessor shall annually budget these items for the entire Waxdale
complex and shall include Lessee’s use of the Facility in

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

such annual budget. Lessor shall invoice Lessee monthly for  1/12 of the
budgeted amount attributable to the Facility. Lessor shall not do a year-end
adjustment of these expenses.

 

  (ii) Utilities, Trash Hauling, Off-Site Waste Hauling and Treatment and Sewer
Bills —

 

  (A)

If such items are separately metered or separately measured and billed, Lessee
shall pay directly to the utility or service provider, all charges related to
the Facility when due at the prevailing rate. For those items that are
separately metered or separately measured and billed and not paid by Lessee
directly to the utility or service provider, Lessor shall invoice Lessee monthly
for  1/12th of the budgeted amount. Lessor shall do a year-end adjustment
reflecting the actual amount of each of these charges or, in the event of a
meter outage during the year, a reasonable estimate of such charges based on
historical usage.

 

  (B) If not separately metered or separately measured and billed, Lessee will
pay a pro rata share of such items for the Waxdale complex based on the existing
methodology used by Lessor under the Original Lease which allocates such
expenses based on specific types of usage of occupied space available at the
Waxdale complex or based on specific levels of use. Specific types of occupied
space available at the Waxdale complex include Production, Warehouse, and
Office. Lessee’s share of such expenses shall be based on the ratio of the
specific type of square footage occupied by Lessee to the total square footage
of that same specific type of occupied space available at the Waxdale complex.
Each type of occupied space at Waxdale shall be allocated costs based on a
reasonable allocation determined by Lessor (which allocation shall be consistent
with the allocation methodology determined by Lessor under the Original Lease).

For those items that are not separately metered or separately measured and
billed, Lessor shall annually budget for such items and shall invoice Lessee
monthly for  1/12 of the budgeted amount. Lessor shall do a year-end adjustment
reflecting the actual amount of each of these items for the Waxdale complex and
allocating such actual expenses in the same manner as described in the preceding
paragraph.

 

  (d)

Invoices for rent shall be issued following the period to which they relate and
payment of all invoices shall be net thirty (30) days. Within thirty (30) days
after

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

the end of each calendar year, Lessor shall furnish to Lessee appropriate
records and other related information in substantiation of each rent invoice for
the immediately preceding calendar year, in a format consistent with the
substantiation methodology provided to Lessee under the Original Lease. Lessee
shall have the right to request, and within thirty (30) days of Lessee’s request
Lessor shall provide, additional information as may be reasonably necessary for
the verification of such records and other information. If Lessee, after a
review of such records and information, reasonably believes that Lessee overpaid
any rent due under this Lease, then Lessee shall notify Lessor of the amount of
the claimed overpayment, which notification shall include a statement showing in
reasonable detail the reasons why such rent was overpaid. If Lessor agrees with
Lessee’s recalculation, then any overpaid rent shall be paid by Lessor to Lessee
within thirty (30) days of demand therefor. If Lessor disagrees with Lessee’s
recalculation of rent, then the Dispute Resolution process set forth in
Section 35 of this Lease shall become applicable.

 

  (e) Lessor hereby represents, warrants and covenants that the methodologies
used for determining all rental charges for the Premises (including, without
limitation, the charges listed on Exhibit B, the Total Annual Rent and the Basic
Charge) are, and during the term of this Lease will be, consistent with the
methodologies historically used by Lessor in determining all rental charges for
the Premises prior to the date of this Lease pursuant to the Original Lease;
provided that the parties acknowledge and agree that those rent charges based on
the total square footage of occupied space at the Waxdale complex will, for
Lessor’s 2010/2011 fiscal year and beyond, be based on the total square footage
of occupied space at the Waxdale complex net of (reduced by) the total square
footage of the buildings subject to the Polymer Building Lease between the
parties.

 

9. Conditions of Premises. LESSOR IS LEASING THE PREMISES TO LESSEE “AS IS”,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR HABITABILITY,
AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, WITHOUT ANY OBLIGATION TO ALTER,
REMODEL, IMPROVE, REPAIR, DECORATE OR CLEAN ANY PART OF THE PREMISES. Lessee’s
taking possession of any portion of the Premises shall be conclusive evidence
that the Premises were in good order, repair and condition.

 

10. Repairs and Maintenance.

 

  (a)

Lessee shall keep and maintain, repair and, when necessary, replace the interior
and non-structural portions of the Facility in good, substantial and sufficient
condition, repair and order, normal wear and tear expected. Where possible,
Lessee shall use Lessor’s employees or contractors to perform all repairs,

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

maintenance and replacements. Upon expiration or earlier termination of this
Lease, Lessee shall surrender the Premises to Lessor in good condition and
repair, normal wear and tear damage from fire or other casualty only excepted.

 

  (b) Lessor shall keep and maintain, repair and, when necessary, replace (and
any capital repairs and replacements to the Facility shall be subject to
Lessee’s reasonable approval if Lessor invoices Lessee for such capital repairs
and/or replacements and shall be subject to Section 10(b)(iv) below) the
Premises including, but not limited to building systems, roadways, and utilities
(other than those portions of the Premises that Lessee is responsible for as
described in subsection (a) above) in good, substantial and sufficient
condition, repair, and order, provided that:

 

  (i) If such maintenance, repairs and replacements are to dedicated (i.e.
Lessee is the sole user/occupier) buildings or systems or to dedicated portions
of the buildings or systems, then Lessee shall pay the reasonable cost of the
maintenance, repairs and replacements (subject to Section 10(b)).

 

  (ii) If such maintenance, repairs and replacements are to shared (i.e. Lessee
and Lessor both use/occupy) buildings or systems or to shared portions of the
buildings or systems, then Lessee shall pay its proportionate share of the
reasonable cost of the maintenance repairs and replacements (subject to
Section 10(b)), determined by taking Lessee’s square footage of such shared
building and dividing by the total square footage of the shared building being
repaired, maintained or replaced.

 

  (iii) If such maintenance, repairs and replacements are to Waxdale
infrastructure (including locker rooms, guardhouse, roadways, sewers, parking
lots, main aisles, outside lighting, fences, paging systems, cafeteria and other
common systems outside of the footprint of the Facility), then Lessee shall pay
its proportionate share of the cost of the maintenance, repairs and replacements
(subject to Section 10(b)), determined by taking the Facility Square Footage and
dividing by total usable building square footage at Waxdale then currently being
occupied by Lessor and Lessee.

 

  (iv) Notwithstanding anything to the contrary in this Section 10, to the
extent any costs allocated to Lessee pursuant to the terms of this Section 10
should be amortized in accordance with Lessor’s financial policies and
guidelines, consistent with Lessor’s past practices and generally accepted
accounting principals, over the useful life of the applicable repair or
replacement, Lessor shall so amortize such cost and Lessee shall only be
responsible for the amortized cost thereof allocated to the Term of this Lease.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (v) All other maintenance, repairs and replacements described in this
subsection shall be paid for by Lessor.

 

  (vi) Notwithstanding the foregoing, all repairs, maintenance and replacements
that are necessitated by the negligence or intentional misconduct of either
Party or its employees, agents, or contractors, shall be made by (and paid for)
solely by such Party.

 

  (vii) Lessor may invoice Lessee for the repairs, maintenance and replacements
upon the occurrence of such repairs, maintenance and replacements.
Alternatively, Lessor, in its sole discretion, may annually budget for such
items and invoice Lessee monthly for 1/12 of the budgeted amount and Lessor
shall do a year-end adjustment reflecting the actual amount of repairs,
maintenance and replacements performed. Payment of all invoices shall be net
thirty (30) days.

 

  (c) Lessor shall be responsible for all landscaping and lawn maintenance,
repair and replacement, including, without limitation, all snow and ice removal
from all driveways, parking areas and sidewalks on or adjacent to the Premises
and the expenses for such are a component of the Basic Charge.

 

11. Improvements.

 

  (a) Lessee shall not make any improvements or alterations to the Premises,
including additions or deletions of equipment or other fixtures (“Improvements”)
without in each instance submitting plans and specifications for Improvements to
Lessor and obtaining Lessor’s prior written consent, provided that (subject to
Section 16 below) Lessee without Lessor’s consent may make non-structural
Improvements to the Premises not in excess of $200,000 in the aggregate. Lessor
may withhold consent in its reasonable discretion and may impose any conditions
it chooses on such consent. At Lessor’s option, Lessor’s employees or
contractors shall perform the work on Improvements. Lessee shall pay the cost of
all Improvements. Lessee shall pay all taxes applicable to such Improvements.

 

  (b) All fixtures and building system equipment now a part of the Premises, or
hereafter constructed in the Premises by either Lessor or Lessee, shall become
Lessor’s property upon installation, except for fixtures which Lessee can remove
without undue harm to the Premises and that Lessor requires Lessee to remove at
Lessee’s cost upon expiration or termination of this Lease. The removal of
manufacturing, processing and office equipment is governed by Section 6(d).

 

  (i) The Parties acknowledge that Lessee has installed certain fixtures and
building system equipment (such as HVAC equipment) prior to the Commencement
Date of this Lease. Title to all such Improvements shall automatically be
transferred to Lessor upon the Commencement Date; provided, however, that Lessee
shall continue paying all applicable taxes on such Improvements throughout the
term of this Lease.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (c) The following requirements shall apply to all Improvements:

 

  (i) Prior to commencement, Lessee shall furnish to Lessor building permits,
environmental permits, certificates of insurance reasonably satisfactory to
Lessor, and, at Lessor’s request, a notice of commencement;

 

  (ii) Lessee shall perform all work related to Improvements so as to maintain
peace and harmony among other contractors serving the Premises and shall avoid
interference with other work to be performed or services to be rendered in the
Premises;

 

  (iii) The work on Improvements shall be performed in a good and workmanlike
manner, meeting the standard for construction and quality of materials in the
Facility, and shall comply with all insurance requirements and all applicable
laws, ordinances and regulations;

 

  (iv) Lessee shall permit Lessor, at Lessor’s option, to supervise all work on
Improvements; and

 

  (v) Upon completion, Lessee shall furnish Lessor with contractor’s affidavits
and full and final statutory waivers of liens, as-built plans and
specifications, and receipted bills covering all labor and materials.

 

12. Signs. Lessee shall have the right to install or erect on the Facility or to
affix to any building that is part of the Facility such signs as it may deem
necessary or appropriate to advertise its name and business, subject to
requirements of law and subject to Lessor’s prior written consent. Said signs
shall remain Lessee’s personal property and be removed (and the Premises
restored, if necessary) as set forth above. Lessee shall be responsible for
obtaining any approvals required for signage.

 

13. Utilities and Building Systems.

 

  (a) Lessor shall provide all utilities and building systems to the Premises in
substantially the same manner as provided on the Commencement Date of this
Lease.

 

  (b) No interruption of utilities or building systems caused by repairs,
replacements, or alterations to a utility or building system or, by any other
cause beyond the reasonable control of Lessor, shall be deemed an eviction or
disturbance of Lessee’s possession of any part of the Premises, or render Lessor
liable to Lessee, or otherwise affect the rights and obligations of Lessor and
Lessee under this Lease.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (c) In no event will Lessor be responsible for or liable to Lessee for any
claims attributed to Lessor’s performance of providing utilities or building
systems to the Premises. A utility company providing utility service to the
Premises, and its employees and agents, shall not be considered agents of
Lessor.

 

14. Insurance. In the event Lessor and Lessee cease being covered under common
insurance policy, they agree the following insurance terms shall apply:

 

  (a) Liability Insurance of Lessee.

 

  (i) Lessee shall maintain at its own expense the following types and amounts
of insurance in addition to such other insurance as Lessor may reasonably
require from time to time: comprehensive public liability and property damage
insurance, against bodily injury liability and property damage liability,
including, without limitation, any liability arising out of the ownership,
maintenance, repair, condition or operation of the Premises or adjoining ways,
streets, parking areas, or sidewalks. Such insurance policy or policies shall
contain a “severability of interest” clause or endorsement that precludes the
insurer from denying the claim of either Lessee or Lessor because of the
negligence or other acts of the other. Such policy or policies shall be in
amounts of not less than an aggregate of Five Million and No/100 Dollars
($5,000,000.00) for all personal injuries or property damage in a single
occurrence, or such higher limits as Lessor may reasonably require from time to
time.

 

  (ii) All insurance policies shall: (A) be endorsed to protect Lessor and
Lessee, as their respective interests may appear; (B) be obtained by Lessee
under valid, and enforceable standard form policies issued by responsible
insurance companies licensed to do business in the State of Wisconsin and
reasonably acceptable to Lessor; (C) provide for a waiver of subrogation by the
insurer as to claims against Lessor, its officers, directors, employees, and
agents; (D) provide that such insurance cannot be unreasonably canceled,
invalidated, or suspended on account of the conduct of Lessee, its officers,
directors, employees, or agents; (E) provide that any “no other insurance”
clause in the insurance policy shall exclude any policies of insurance
maintained by Lessor and that the insurance policy shall not be brought into
contribution with insurance maintained by Lessor; and (F) provide that the
policy of insurance shall not be terminated, canceled, or substantially modified
without at least thirty (30) days’ prior written notice to Lessor.

 

  (iii)

Lessee shall provide to Lessor and to any lender designated by Lessor
certificates of insurance or copies of insurance policies evidencing that
insurance satisfying the requirements of this Lease is in effect at all times

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

during the Lease Term and that premiums due thereunder have been paid. If Lessee
shall not have done so within fifteen (15) days after written notice from
Lessor, Lessor shall have the right to take any action or make any payment
required to continue coverage as required by this Lease and Lessee hereby
covenants to reimburse and hold Lessor harmless for the cost of any such action
or payment if Lessor is not provided with such evidence of insurance within such
fifteen (15)-day period.

 

  (b) Property and Liability Insurance of Lessor.

 

  (i) Lessor shall maintain at Lessee’s expense during the Lease Term extended
coverage insurance against loss, damage, or destruction by fire and other
casualty, including earthquake, theft, vandalism and malicious mischief, boiler
explosion (if there is any boiler upon the Premises), sprinkler damage (if the
Premises has a sprinkler system), all matters covered by a standard extended
coverage endorsement, and such other risks as Lessor reasonably may require,
insuring the Premises and all improvements thereon for not less than their full
insurable value on a replacement cost basis.

 

  (ii) Lessor shall maintain during the Lease Term comprehensive general
liability insurance covering, without limitation, any liability arising out of
the ownership, maintenance, repair, condition, or operation of the Premises or
adjoining ways, streets, parking areas or sidewalks. Such policy or policies
shall be in amounts of not less than an aggregate of Five Million and No/100
Dollars ($5,000,000.00) for all personal injuries or property damage in a single
occurrence, or such higher limits as Lessor may reasonably desire from time to
time.

 

  (iii) All insurance policies shall (A) be endorsed to protect Lessor and
Lessee, as their respective interests may appear, (B) be obtained by Lessor
under valid and enforceable standard policies issued by responsible insurance
companies licensed to do business in the State of Wisconsin, and (C) provide for
a waiver of subrogation by the insurer as to claims against Lessee, its
officers, directors, employees, and agents.

 

  (iv) The cost of all insurance obtained by Lessor hereunder shall be
reimbursed by Lessee within ten (10) days after receipt of an invoice therefor
from Lessor, unless and to the extent such insurance costs are included in the
total Rent described in Section 8.

 

  (v) Lessor and Lessee hereby waive any and all claims against each other for
damage to or destruction of any improvements upon the Premises (whether or not
resulting from the negligence of the other Party) that are paid by insurance,
which Lessor or Lessee carries pursuant to this Lease.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

15. Compliance with Laws. Except with respect to environmental matters which are
dealt with in Section 16, Lessee shall, at its sole cost and expense, comply
with any and all laws, statutes, ordinances, regulations, and restrictions and
easements of record, now or hereafter in force, applicable to the occupancy, use
or operation of the Premises or, (subject to Lessor’s obligations under Section
10) to the making of repairs thereto, or of changes, alterations, or
improvements thereto. Lessee, its agents, employees and business invitees shall
abide by all rules policies, procedures, guidelines and regulations, including
health, safety and environment rules reasonably imposed by Lessor applicable to
the Waxdale complex, including reasonable modifications, changes, or amendments
thereto applicable to the Waxdale complex. Except with respect to environmental
matters which are dealt with in Section 16, Lessee also covenants to comply, at
its sole cost and expense, with any and all rules and regulations applicable to
the Premises issued by insurance companies writing policies covering the
Premises.

 

16. Environmental Matters. DEFINITIONS

 

  (a) “Environmental Laws” means any or all of the following: present or
hereinafter enacted applicable federal, state, local and foreign laws (common or
otherwise), regulations, statutes, ordinances, rules, orders, judgments and
other legal requirements relating to pollution or protection of the environment,
natural resources, or human or public health and safety, as amended or
supplemented.

 

  (b) “Hazardous Materials” means any hazardous substance, pollutant,
contaminant, waste, by-product, constituent, or material as to which liability
or standards of conduct can be imposed pursuant to any Environmental Laws.

 

  (c) “Hazardous Wastes” shall have the meaning set forth in the Resource
Conservation and Recovery Act or applicable analogous state law.

 

  (d) “Manage” or “Management”, with respect to Hazardous Materials, means to
generate, manufacture, process, treat, store, use, re-use, refine, recycle,
reclaim, blend or burn for energy recovery, incinerate, accumulate
speculatively, transport, transfer, dispose of or abandon Hazardous Materials.

 

  (e) “Permits” means all permits, authorizations, approvals, registrations,
licenses, certificates or variances granted by or obtained from any federal,
state, local or foreign governmental, administrative or regulatory authority.

 

  (f) “Release” or “Released” means any actual or threatened spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing of Hazardous Materials into the environment, as
“environment” is defined in The Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act (“CERCLA”), other than “federally permitted releases” as
that term is defined in Section 101(10) of CERCLA.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (g) “Response”, “Response Activity” or “Respond” means action taken to
correct, remove, remediate, clean up, prevent, mitigate, monitor, evaluate,
investigate, assess or abate the Release of a Hazardous Material.

LESSEE’S RESPONSIBILITIES

 

  (h) With respect to Lessee’s occupancy, use and operations on the Premises,
Lessee shall comply, at its sole cost, in all respects with all Environmental
Laws, Permit requirements and applications relating to the Environment Laws
(including without limitation the Title V Permit Application submitted to the
Wisconsin Department of Natural Resources (“WDNR”) on March 2, 1995), affecting
Lessee’s occupancy, use, and operations on the Premises. Lessee shall be
responsible for any actions, including without limitation, notifications, fees,
filings, or penalties, required, assessed or imposed under Environmental Laws
and Permits and applications relating to the Environmental Laws, as a result of
Lessee’s occupancy, use and operations on the Premises.

 

  (i) Lessee shall immediately notify Lessor, and shall provide Lessor with
copies of, any correspondence or communication to or from any governmental
entity regarding the application of Environmental Laws to the Premises or
Lessee’s occupancy, use or operations on the Premises, or any change in Lessee’s
occupancy, use or operations on the Premises that will change or has a potential
to change Lessee’s or Lessor’s obligations or liabilities under the
Environmental Laws or any Permits and applications relating to the Environmental
Laws.

 

  (j) Lessee shall request and receive prior written approval from Lessor before
Lessee may increase, change or modify Releases at the Facility, or construct,
reconstruct, replace or relocate any Releases sources at the Facility, in any
manner that will have, or may potentially have, an impact on the allowable
Releases of Lessor or any of Lessor’s other lessees under applicable
Environmental Laws. Such impacts include without limitation Permit limits, the
need to obtain new or modified Permits, Release limitations, operational or
materials usage limitations, or Release controls imposed upon Lessor or any of
Lessor’s other lessees.

 

  (k) Lessee shall promptly notify Lessor of any issues of noncompliance related
to Releases at Lessee’s Facility (whether asserted by a third party or
discovered by Lessee), and any pending or contemplated modifications or changes
to Lessee’s operations that may impact Lessor’s, or any of Lessor’s other
Lessee’s obligations or rights under Environmental Laws relating to Releases.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (l) Lessee shall maintain sufficient and accurate records required under
Environmental Laws or any Permits or applications required under Environmental
Laws and shall allow Lessor to review such documents at reasonable times.

 

  (m) Lessee shall not Manage or authorize the Management of, any Hazardous
Materials on the Premises without prior written disclosure to and prior written
approval by Lessor, except in such quantities as are necessary for the ordinary
conduct of Lessee’s operations.

 

  (n) Lessee shall not take any action that would subject the Premises to
additional Permit requirements under RCRA for treatment, storage or disposal of
Hazardous Wastes without prior written disclosure to and prior written approval
by Lessor.

 

  (o) Lessee shall not dispose of Hazardous Wastes in dumpsters provided by
Lessor for Lessee’s use without prior written disclosure to and prior written
approval by Lessor.

 

  (p) Except as otherwise provided herein, Lessee shall not discharge Hazardous
Materials into Premises drains or sewers without prior written disclosure to and
prior written approval by Lessor.

 

  (q) Except for non-material Releases incident to normal operations of Lessee,
Lessee shall not cause or allow the Release of any Hazardous Materials on or to
the Premises without prior written disclosure to and prior written approval by
Lessor or in the event of an accidental Release, then Lessee shall notify Lessor
of the Release immediately after the Release.

 

  (r) Lessee shall arrange at its sole cost and expense for the lawful
transportation and off-site disposal at permitted landfills or other permitted
disposal facilities and otherwise in accordance with all applicable
Environmental Laws, of all its solid waste and Hazardous Wastes.

 

  (s) If Lessee’s Management of Hazardous Materials at the Premises (i) gives
rise to any liability or claim under any Environmental Law, or any common law
theory of tort or otherwise; (ii) gives rise to an obligation to initiate or
undertake any Response Activity under any Environmental Law; (iii) causes a
threat to, or endangers, the public health; or (iv) creates a nuisance or
trespass, then, in any such event, Lessee shall, at its sole cost and expense,
promptly take all applicable Response Activities or other action so as to comply
in all material respects with all applicable Environmental Laws and otherwise
reasonably address any liability or claim with respect thereto, except to the
extent such liability or claim is being contested in good faith.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

LESSOR’S RIGHTS AND RESPONSIBILITIES

 

  (t) If Lessee shall fail to comply with any of its obligations under this
Section 16, Lessor shall have the right (but not the obligation) to take such
action as is required to be taken by Lessee (including, if reasonably necessary,
using Lessee’s Hazardous Waste identification number) and, Lessee shall then be
liable and responsible to Lessor for all reasonable costs, expenses,
liabilities, claims and other obligations paid, suffered, or incurred by Lessor
in connection with such matters. Lessee shall reimburse Lessor promptly upon
Lessor providing documentation demonstrating payment for all such amounts for
which it pays under this Section 16. Notwithstanding anything to the contrary in
this Section 16, prior to Lessor taking any action required to be taken by
Lessee hereunder, Lessor shall give notice to Lessee, and (except in an
emergency) Lessor shall not take the action required to be taken by Lessee so
long as Lessee promptly commences to take the required action and thereafter
continuously and diligently proceeds to complete the required action.

 

  (u) Except as to environmental matters which are the responsibility of Lessee
hereunder. Lessor shall comply at its cost with all Environmental Laws, and
Permits and applications required under Environmental Laws, affecting the
Premises. Lessor shall immediately notify Lessee of any correspondence or
communication Lessor receives from any governmental entity regarding the
application of Environmental Laws to the Premises that will change or has a
potential to change Lessee’s or Lessor’s obligations or liabilities under the
Environmental Laws.

INDEMNIFICATION WITH RESPECT TO ENVIRONMENTAL MATTERS

 

  (v) Notwithstanding anything contained in this Lease to the contrary, except
as to environmental matters which are the responsibility of Lessor hereunder or
to the extent caused by Lessor’s gross negligence or willful misconduct, Lessee
shall defend, indemnify, and hold harmless the Lessor and the Lessor’s present
and future officers, directors, employees and agents, from and against any and
all losses, liabilities, claims, suits, damages, costs and expenses (including
reasonable attorneys’ fees) and any and all expenses reasonably incurred in
investigating, preparing for or defending against any pending or threatened
litigation or claim, in any manner resulting from or arising out of the
following:

 

  (i)

any Hazardous Materials which, at any time during the lease term, are or were
Managed, generated, stored, treated, Released, disposed of or otherwise located
on or at the Premises due to Lessee’s activities (regardless of the location at
which such Hazardous Materials are now or may in the future be located or
disposed of), including but not limited to, any and all (A) liabilities and
claims under any theory of tort, nuisance,

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

strict liability, ultra hazardous activity, negligence or otherwise based upon,
resulting from or in connection with any such Hazardous Materials; and
(B) obligations to take Response Activities pursuant to any investigation or
remediation in connection with the decontamination, removal, transportation,
incineration, or disposal of any of the foregoing;

 

  (ii) any actual or alleged illness, disability, injury, or death of any
person, in any manner arising out of or allegedly arising out of exposure to
Hazardous Materials or other substances or conditions that are (or allegedly
are) present at the Premises by virtue of Lessee’s operations at the Premises,
regardless of when any such illness, disability, injury, or death shall have
occurred or been incurred or manifested itself;

 

  (iii) any actual or alleged failure of Lessee at any time and from time to
time to comply with all applicable Environmental Laws, whether before or after
the date of this Lease; and

 

  (iv) any failure by Lessee to comply with its obligations under Section 16. It
is expressly understood that Lessee’s obligations under this Section 16(v) shall
survive the expiration or earlier termination of this Lease for any reason.

 

  (w) Notwithstanding anything contained in this Lease to the contrary, except
as to environmental matters which are the responsibility of Lessee hereunder or
to the extent caused by Lessee’s gross negligence or willful misconduct, Lessor
shall defend, indemnify, and hold harmless the Lessee and the Lessee’s present
and future officers, directors, employees and agents, from and against any and
all losses, liabilities, claims. suits, damages, costs and expenses (including
reasonable attorneys’ fees) and any and all expenses reasonably incurred in
investigating, preparing for or defending against any pending or threatened
litigation or claim in any manner resulting from or arising out of Lessor’s
noncompliance with any Permit, regulatory or statutory obligations under the
Environmental Laws. It is expressly understood that Lessor’s obligations under
this Section 16(w) shall survive the expiration or earlier termination of this
Lease for any reason.

 

  (x) In the event of a conflict between this Lease and that certain
Environmental Agreement between Lessor, Lessee, and Johnson Polymer Inc. dated
as of July 3, 1999, the Environmental Agreement shall control.

 

17. Indemnification.

 

  (a) Lessee shall defend, indemnify, and hold harmless the Lessor and the
Lessor’s present and future officers, directors, employees and agents, from and
against any and all losses, liabilities, claims, suits, damages, costs and
expenses (including reasonable attorneys’ fees) and any and all expenses
reasonably incurred in investigating, preparing for or defending against any
pending or threatened litigation or claim, in any manner resulting from or
arising out of:

 

  (i) Lessee’s occupancy, use or operation of the Premises, or from any breach
of, default under, or failure to perform any term or provision of this Lease by
Lessee;

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (ii) any other act or omission of Lessee or its officers, employees, agents,
contractors, guests or invitees;

 

  (iii) any negligence, misconduct or other wrongful conduct of Lessee or any of
Lessee’s officers, employees, agents, contractors, guests or invitees on the
Premises; or

 

  (iv) any claims from any of Lessee’s directors, officers, employees,
contractors, agents or visitors arising directly or indirectly from the Premises
or Lessee’s obligations or responsibilities described in this Lease.

It is expressly understood that Lessee’s obligations under this Section 17(a)
shall survive the expiration or earlier termination of this Lease for any
reason.

 

  (b) Lessor shall defend, indemnify, and hold harmless the Lessee and the
Lessee’s present and future officers, directors, employees and agents, from and
against any and all losses, liabilities, claims, suits, damages, costs and
expenses (including reasonable attorneys’ fees) and any and all expenses
reasonably incurred in investigating, preparing for or defending against any
pending or threatened litigation or claim, in any manner resulting from or
arising out of any breach of, default under, or failure to perform any term or
provision of this Lease by Lessor, its officers, employees, agents, contractors,
guests or invitees. It is expressly understood that Lessor’s obligations under
this Section 17(b) shall survive the expiration or earlier termination of this
Lease for any reason.

 

18. Lessee’s Responsibilities.

Lessee agrees:

 

  (a) Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Lessee or used by Lessee for any purpose other than
ingress and egress to and from the Premises and for going from one to another
part of the Premises.

 

  (b)

With respect to work being performed by Lessee in the Premises with the approval
of Lessor, Lessee will refer all contractors, contractors’ representatives and
installation technicians rendering any service to them to Lessor for Lessor’s

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

supervision, approval and control before the performance of any contractual
services. This provision shall apply to all work performed in the Premises
including, but not limited to, installations of telephones, electrical devices
and attachments, and any and all installations of every nature affecting floors,
walls, woodwork, trim, windows, ceilings, equipment and any other physical
portion of the Premises.

 

  (c) Should Lessee require telephonic or other communication service, Lessor
will direct the electrician where and how wires are to be introduced and placed
and none shall be introduced or placed except as Lessor shall direct. Such
electric current shall not be used for power or heating without Lessor’s prior
written permission.

 

  (d) Lessee shall not make or permit any improper, objectionable or unpleasant
noises or odors in the Premises other than those typically found in operations
similar to Lessee’s or otherwise interfere in any way with other lessees or
persons having business with them.

 

  (e) Unless Lessee and Lessor enter into alternative arrangements, Lessee shall
expeditiously obtain and keep current any and all Permits, licenses and
certificates now or hereafter required by any governmental body having
jurisdiction over the Premises and/or Lessee’s activities thereon. Unless Lessee
and Lessor enter into an alternative arrangement, and subject to a reasonable
transition period (not to exceed ninety (90) days from the Commencement Date)
for transfer or reissuance (if required), such Permits, licenses and
certificates shall be acquired and maintained by Lessee in its separate
corporate status and not in the name of Lessor. This requirement shall include,
but shall not be limited to any Permits, licenses and certificates which relate
solely to Lessee’s waste disposal, including any activity which is solely
related to Lessee’s operation.

 

  (f) Lessee has been given a copy of certain of Lessor’s Product Supply
Division Policies and Procedures and a copy of Lessor’s Safety and Audit
Assessment Policies and Procedures. Lessee shall comply with such policies and
procedures, as the same may be amended from time to time.

 

  (i) Lessee shall achieve and maintain, throughout the term of this Lease, a
minimum score of 4.0.

 

  (ii) Lessee shall achieve and maintain, throughout the term of this Lease, a
minimum score of 4.0.

 

  (g) Lessee shall participate in Lessor’s safety and environmental exercises.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (h) Lessee shall participate in pan-Waxdale committees, including the Waxdale
Safety Committee, Waxdale Safety and Environmental Committee, and the Waxdale
Environment Committee.

 

  (i) Lessee shall encourage its employees to become members of the Waxdale
Emergency Response Brigade.

 

  (j) Intentionally Deleted.

 

  (k) [***].

 

  (l) To the extent that Lessor changes it management and promotion practices
for its manufacturing employees located at its manufacturing facilities
contiguous to the Facility, Lessee shall be entitled (but not obligated) to
modify its management and promotion practices to be consistent with Lessor’s
practices.

 

19. Damages or Destruction.

 

  (a) If the Facility is destroyed or damaged in whole or in part by fire, or
other casualty, Lessee shall give notice thereof to Lessor, and except as
otherwise provided below, Lessor at Lessor’s cost and expense promptly shall
repair, replace, and rebuild the buildings or Improvements (other than Lessee
owned Improvements) to at least as good condition as it or they were in
immediately prior to such occurrence. Such work shall be commenced within sixty
(60) days after the settlement has been made with the insurance companies.

 

  (b) If following such damage or destruction the estimate of the time to
complete such repair or restoration, as reasonably determined by the general
contractor selected by Lessor, exceeds two hundred forty (240) days, Lessor and
Lessee at their respective options shall have the right to terminate the Lease
upon written notice to the other Party given within twenty (20) days after
receipt of the estimated time to repair or restore. If the actual time to
complete such repair or restoration exceeds two hundred seventy (270) days,
Lessee at its option shall have the right to terminate the Lease upon written
notice to Lessor given within twenty (20) days after the expiration of such two
hundred seventy (270) day period.

 

  (c)

If the fire or casualty damages or destroys more than fifty percent (50%) of the
Facility, then Lessee or Lessor, at its respective option, may elect to
terminate the Lease by giving written notice thereof to the other party within
fifteen (15) days after such fire or casualty. If timely notice is given by
either party, then the Lease shall terminate as of the date of such fire or
casualty; Lessee shall not be liable for any rent accruing after the date of
such fire or casualty; Lessor shall not be required to rebuild or restore the
Facility; and all casualty insurance proceeds

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***.

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

(other than casualty insurance proceeds applicable to Lessee’s Improvements and
personal property), which shall be the sole property of Lessee) shall be the
sole property of Lessor.

 

  (d) The net proceeds of any insurance shall be applied in payment of the cost
of such repairing or rebuilding as the same progresses. If the insurance
proceeds exceed the cost of such repairs or rebuilding, then the balance
remaining after payment of the cost of such repairs or rebuilding shall be paid
over and belong to Lessor.

 

  (e) Except as specifically provided in subsections (b), (c), (f) or (g), this
Lease shall not terminate or be affected in any manner by reason of the
destruction or damage in whole or in part of the Facility, the Premises or any
building or improvement now or hereafter standing or erected thereon or by
reason of the untenantability of the Facility or the Premises or any such
building or improvements. If the Facility is substantially (i.e., more than
fifty percent (50%)) or wholly damaged, Lessee’s liability for rent and
additional rent shall be abated from the period of the date of the fire or other
casualty through the date that is five (5) days after Lessee receives written
notice from Lessor that the Facility is substantially ready for Lessee’s
occupancy. If the Facility is partially damaged, unusable or inaccessible, then
until such necessary repairs shall be made the rent and additional rent shall be
reduced in the proportion which the area of the part of the Facility which is
not usable by Lessee bears to the total area of the Facility.

 

  (f) If the fire or casualty damages or destroys more than twenty-five percent
(25%) of the Facility and occurs within the last twelve (12) months of the Lease
Term, then Lessee, at its option, may elect to terminate the Lease by giving
written notice thereof to Lessor within fifteen (15) days after such fire or
casualty. If Lessee timely gives such notice then the Lease shall terminate as
of the date of such fire or casualty; Lessee shall not be liable for any rent
accruing after the date of such fire or casualty; Lessor shall not be required
to rebuild or restore the Facility; and all casualty insurance proceeds (other
than casualty insurance proceeds applicable to Lessee’s Improvements and
personal property), which shall be the sole property of Lessee) shall be the
sole property of Lessor.

 

  (g) If the insurance proceeds available for a fire or casualty are not
sufficient to rebuild and restore the Facility, and if Lessor is not willing to
provide the additional funds necessary then Lessor or Lessee at its respective
option may, within sixty (60) days after the settlement has been made with the
insurance companies, elect to terminate this Lease by giving written notice
thereof to the other party hereto. In such event all insurance proceeds shall be
paid to Lessor and the Lease shall terminate effective as of the date of such
casualty loss.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

20. Condemnation. If all of the Premises are taken by the exercise of the power
of the eminent domain or conveyed under the threat of eminent domain, then this
Lease shall terminate as of the date possession is taken by the condemnor. The
entire compensation award shall belong to Lessor (except any portion thereof
allocated to Lessee’s personal property or relocation benefits) and Lessee shall
have no interest therein.

If less than all of the Premises is taken by the exercise of the power of
eminent domain or sold under the threat of eminent domain, then Lessee shall
have the right to terminate this Lease if the premises remaining are such that
their continued use for the purposes for which the same were being used
immediately prior to such taking is reasonably impractical or economically
imprudent. Termination shall be as of the date legal possession is taken by the
condemnor. The option to terminate herein granted shall be exercised in writing
by Lessee within thirty (30) days after the date of the taking of possession by
the condemnor. In any event, the entire compensation award (except any portion
thereof allocated to Lessee’s personal property or relocation benefits) shall
belong to Lessor and Lessee shall have no interest therein (except any portion
thereof allocated to Lessee’s personal property or relocation benefits).
Restoration of the Premises following a taking shall be subject to the same
terms as set forth in subsections (a) through (i) of Section 19 of this Lease,
as though the taking had been a casualty, except that any balance of any award
remaining completed shall be paid to and belong to Lessor.

 

21. Inspection. Lessor and its authorized representatives shall have the right,
upon giving reasonable prior written notice except in an emergency, to enter the
Premises or any part thereof and inspect the same for the purposes of
determining Lessee’s compliance with the terms of this Lease or to make repairs
required hereunder.

 

22. Quiet Enjoyment. So long as Lessee shall pay the rentals and all other sums
herein provided and shall keep and perform all of the terms, covenants, and
conditions on its part herein contained, Lessor covenants that Lessee, subject
to Lessor’s rights herein, shall have the right to the peaceful and quiet
occupancy of the Premises.

 

23.

Force Majeure. Except for the obligations imposed under Section 16, neither
Party will be liable to the other for delay or default in the performance of any
of its obligations for any cause beyond its reasonable control, including that
of subcontractors directed by Lessor to provide services to Lessee. The Party
claiming such cause of delay or default in performance shall give prompt written
notice thereof to the other Party and shall exercise every reasonable means to
avoid or abate the cause of delay or default. If such cause prevents the
performance by a Party for a period of more than ninety (90) days, then the
Parties will confer and consider means for abating the cause or otherwise
carrying out this Lease in a manner mutually agreeable to the Parties. If the
Parties do not mutually agree to abate the cause or otherwise carry out this
Lease within one hundred eighty (180) days following the occurrence of the delay
or default, the Party

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

whose performance is not so delayed or prevented may terminate this Lease on at
least ten (10) days’ advance written notice to the other Party. In the event of
a force majeure event, Lessor may allocate its available site services,
including utilities, in any manner which Lessor in its reasonable discretion
concludes is appropriate under the circumstances.

 

24. Mortgage and Subordination. Lessor’s interest in this Lease or the Premises
shall not be subordinate to any encumbrances placed upon the Premises by or
resulting from any act of Lessee, and nothing herein contained shall be
construed to require such subordination by Lessor. Lessee shall keep the
Premises free from any liens for work performed, materials furnished, or
obligations incurred by Lessee.

Unless Lessor or Lessor’s mortgagee notifies Lessee to the contrary, this Lease
at all times shall be subordinate to the lien of any mortgage or mortgages now
or hereafter placed upon the Premises by Lessor and Lessee covenants and agrees
to execute and deliver, upon demand, such further instruments subordinating this
Lease to the lien(s) of any such mortgage or mortgages as shall be desired by
Lessor or by any mortgagee, or proposed mortgagee; provided, that any such
mortgagee shall deliver to Lessee at or prior to the time this Lease becomes
subordinate, a written agreement in recordable form providing that Lessee shall
have the right to remain in possession of the Premises under the terms of this
Lease, notwithstanding any default in any such mortgage or after foreclosure
thereof, so long as Lessee is not in default under any of the covenants,
conditions, and agreements contained in this Lease.

 

25. Estoppel Certificate. At any time, and from time to time, each Party agrees,
promptly and in no event later than ten (10) days after a request in writing
from the other Party, to execute, acknowledge, and deliver to the requesting
Party a statement in writing certifying that this Lease is unmodified and in
full force and effect (or, if there has been modification, that the same is in
full force and effect as modified and stating the modification) and the dates to
which the rental and other charges have been paid.

 

26. Assignment and Subletting.

 

  (a)

Lessee shall not mortgage or assign this Lease or any interest therein, or
sublet all or any portion of the Premises, or allow the use of any portion of
the Premises by any third party, without the prior written consent of Lessor in
each instance, which may be withheld for any reason. It is Lessor’s intent to
not approve of any assignment of this Lease. Any assignment, sublease or
occupancy does not relieve Lessee from obtaining the consent in writing of
Lessor to any further assignment, subletting or occupancy, and does not release
Lessee or any guarantor from liability hereunder. Lessor may accept rent from
any person or entity in possession of the Premises without the same being deemed
consent to an assignment or sublease and without the same being deemed a release
of Lessee or any other party of its obligations under this Lease. Lessee shall
provide a copy of

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

the proposed sublease or assignment instrument to Lessor when requesting consent
and shall provide a copy of the executed sublease or assignment instrument to
Lessor after obtaining consent. Lessee shall pay to Lessor reasonable costs and
expenses incurred by Lessor in reviewing a proposed sublease or assignment not
to exceed Five Thousand Dollars ($5,000.00). In considering a request by Lessee
for assignment or subletting, it shall be reasonable for Lessor to consider,
among other things: (i) the financial record and capability of the proposed
assignee or subleases, (ii) the business and personal reputation of the proposed
assignee or sublessees and its principals, and (iii) the type of business to be
carried on by the proposed assignee or sublessee. Any permitted assignee or
sublessee hereunder shall be bound by all of the terms and conditions of this
Lease.

 

  (b) Lessor shall have the right at any time to sell or convey the Premises
subject to this Lease or to assign its rights, title and interest as Lessor
under this Lease in whole or in part. In the event of any such sale or
assignment (other than a collateral assignment as security for an obligation of
Lessor), Lessor shall be relieved from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Lessor
contained herein, except for obligations or liabilities accrued prior to the
date of such assignment or sale, to the extent that the buyer or assignee
assumes such liabilities.

 

27. Default and Remedies.

 

  (a) Each of the following shall be deemed a default of this Lease by Lessee:

 

  (i) If any rent or other monetary sum due remains unpaid for five (5) business
days following written notice that such sum is due;

 

  (ii) The occurrence of any of the following:

 

  (A) If Lessee shall commence or institute any case, proceeding or other action
(1) seeking relief on its behalf as debtor, or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors or
(2) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its property; or

 

  (B) If Lessee shall make a general assignment for the benefit of creditors; or

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

  (C)

If any case, proceeding or other action shall be commenced or instituted against
Lessee (1) seeking to have an order for relief entered against it as debtor or
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future laws
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors or (2) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which in either of such cases (a) results in
any such entry of an order’ for relief, adjudication of bankruptcy or insolvency
or such an appointment or the issuance or entry of any other order having a
similar effect or (b) remains undismissed for a period of sixty (60) days; or

 

  (D) If any case, proceeding or other action shall be commenced or instituted
against Lessee seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or

 

  (E) If Lessee shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the events set forth in
subclauses (A), (B), (C) or (D) above; or

 

  (F) If a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Lessee which appointment is not vacated or stayed within
thirty (30) days.

 

  (iii)

If Lessee fails to perform or violates any other of the covenants, conditions,
obligations or restrictions of this Lease; provided, however, that such event
shall not constitute a default hereunder, unless otherwise expressly provided
herein, unless and until Lessor shall have given Lessee written notice thereof
and a period of ten (10) days thereafter shall have elapsed, during which period
Lessee may correct or cure such event, upon failure of which a default shall be
deemed to have occurred hereunder without further notice or demand of any kind.
Notwithstanding the foregoing, if such breach or default cannot reasonably be
cured within the ten (10)-day period, and Lessee is diligently pursuing a cure
of such breach or default, then Lessee shall, after receiving notice specified
herein,

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

have a reasonable period to cure such breach or default, not exceeding one
hundred twenty (120) days, provided, Lessee continuously exercises due diligence
in the cure of the same. Notwithstanding the foregoing, the failure to comply
with the provisions of Section 16 of this Lease dealing with compliance with
Environmental Laws shall not constitute a default under this Lease if Lessee
agrees to comply with such Environmental Laws and thereafter promptly,
diligently and continuously works to comply with such Environmental Laws, in
which event the one hundred twenty (120)-day time period set forth above shall
not apply.

 

  (b) In the event of any breach or default, and without any notice, except, if
applicable, the notice prior to default required under circumstances set forth
in subsection (a) above, Lessor shall be entitled to exercise, at its option,
concurrently, successively, or in any combination, any and all remedies
available at law or in equity, including without limitation any one or more of
the following:

 

  (i) To terminate this Lease;

 

  (ii) To terminate Lessee’s occupancy of the Premises and to re-enter and take
possession of the Premises or any part thereof (which termination of occupancy
and reentry shall result in a proportional abatement of rent (including other
charges) but only to the extent Lessor occupies and actually uses substantially
all of the Facility in the ordinary course of Lessor’s business operation and in
any event such occupancy and reentry shall not operate to terminate this Lease
unless Lessor expressly so elects) and of any and all fixtures which are located
on the Premises and owned by Lessor;

 

  (iii) To relet the Premises or any part thereof for such term or terms
(including a term which extends beyond the original term of this Lease), at such
rentals, and upon such other terms as Lessor, in its sole discretion, may
determine, with all net proceeds, after expenses, received from such reletting
being applied to the rentals and other sums due from Lessee in such order as
Lessor may determine, in its discretion, with Lessee remaining liable for any
deficiency; with regard to any such reletting, Lessor may make repairs,
alterations and additions in or to the Premises to the extent reasonably
necessary to relet and Lessee shall be liable to Lessor for such expenses;

 

  (iv) To recover from Lessee all expenses, including attorneys’ fees,
reasonably paid or incurred by Lessor as a result of any such default;

 

  (v)

Except as set forth in Section 27(b)(ii), to accelerate all remaining rent due
under the Lease for the remainder of the Lease Term with such amount to be
determined by the present value of the aggregate amount of such rent, taxes,
insurance and other obligations of Lessee under the Lease (except

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

for Rent, based upon the amount thereof for the year immediately preceding the
month in which the default has occurred) for the period from the date in which
Lessee’s occupancy of the Premises has been terminated to the stated end of the
Lease Term (such present value to be computed on the basis of a per annum
discount rate equal to three (3) percentage points in excess of the Prime Rate
at the time of the default): and/or

 

  (vi) To recover from Lessee all rent not theretofore accelerated and paid
pursuant to the foregoing subsection and any sums thereafter accruing as they
become due under this Lease, if the Lease has not been terminated, during the
period from the default to the stated end, of the Lease Term.

In addition, in the event of any breach or default by Lessee, Lessor may, at its
option, but shall not be obligated to, immediately or at any time thereafter,
and without notice except as required herein, correct such breach or default,
without, however, curing the same, for the account and at the expense of the
Lessee. Any sum or sums so paid by Lessor, together with interest at the rate of
three (3) percentage points in excess of the Prime Rate, and all costs and
damages, shall be deemed to be additional rent hereunder and shall be due from
Lessee to Lessor upon demand.

 

28. Lessor’s Right to Cure. If Lessor breaches any of its obligations under this
Lease, Lessee shall notify Lessor and shall take no action respecting such
breach (other than pursuant to Section 35) so long as Lessor reasonably promptly
begins to cure the breach and diligently pursues such cure to its completion.

 

29. Additional Rights Reserved to Lessor. Without affecting Lessee’s obligations
hereunder, Lessor reserves the right during the last year of the Lease Term to
enter the Premises to display conspicuously thereon the usual “For Rent” or “For
Sale” sign or card and at all reasonable times during the Lease Term to show the
same to prospective purchasers, lessees or mortgagees, provided, that the entry
does not unreasonably interfere with the conduct and operation of Lessee’s
business.

 

30. Bankruptcy of Lessee.

 

  (a)

If, following the filing of a motion or petition by or against Lessee in a
bankruptcy court, Lessor shall not be permitted to terminate this Lease as
herein provided because of the provisions of Title 11 of the United States Code
relating to Bankruptcy, as amended (the “Bankruptcy Code”), then Lessee (other
than Lessee as a “Debtor-in-Possession”) and any trustee for Lessee agree to
promptly, but no later than sixty (60) days after motion or petition by Lessor
to the bankruptcy court, assume or reject this Lease, and Lessee agrees not to
seek or request any extension or adjournment of any motion or petition to assume
or reject this Lease by Lessor with such court. Such Lessee’s, or the trustee’s,
failure to assume this Lease within said sixty (60)-day period shall be deemed a
rejection. Lessor shall thereupon immediately be entitled to possession of the
Premises and any

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

 

applicable leased Equipment without further obligation to Lessee or the trustee,
and this Lease shall be terminated, except that Lessor’s right to damages for
Lessee’s default shall survive such termination.

 

  (b) Lessee (including Lessee as a “Debtor-in-Possession”) or any trustee for
Lessee may only assume this Lease if (i) it cures or provides adequate assurance
that the trustee will promptly cure any default hereunder, (ii) it compensates
or provides adequate assurance that the Lessee will promptly compensate Lessor
for any actual pecuniary loss to Lessor resulting from Lessee’s default, and
(iii) it provides adequate assurance of future performance under this Lease by
Lessee. In no event after the assumption of this Lease by Lessee (other than
Lessee as a “Debtor-in-Possession”) or any trustee for Lessee shall any
then-existing default remain uncured for a period in excess of ten (10) days.

 

31. Notices. All notices, requests, demands and other communications permitted
or required to be given or delivered under or by reason of the provisions of
this Lease shall be in writing and shall be deemed conclusively to have been
given (i) when personally delivered, (ii) when sent by facsimile (with hard copy
to follow) during a business day (or on the next business day if sent after the
close of normal business hours or on any non-business day), (iii) one
(1) business day after being sent by reputable overnight express courier
(charges prepaid), or (iv) three (3) business day following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing, notices, requests, demands and communications
to the parties shall be sent to the addresses indicated below:

If to Lessor:

S.C. Johnson & Son. Inc.

1525 Howe Street

Racine, WI 53403-2236

Attn: General Counsel

Facsimile: (262) 260-4253

Email: GRAkavic@scj.com

If to Lessee:

JohnsonDiversey, Inc.

8310 16th Street

Sturtevant, WI 53177-0902

Attn: General Counsel

Facsimile: (262) 631-4249

Email: scott.russell@johnsondiversey.com

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

32. Holding Over. If Lessee remains in possession of the Premises after the
expiration of the Lease Term, then Lessee may be deemed a Lessee on a
month-to-month basis and shall continue to pay rent and other sums and shall
comply with all the terms of this Lease; provided, that nothing herein nor the
acceptance of rent by Lessor shall be deemed a consent to such holding over.
Lessor shall be entitled to all remedies available to it at law or in equity for
such holdover and Lessee’s possession shall be subject to immediate termination
by Lessor at any time. Without limiting the foregoing, if Lessee remains in
possession of the Premises after the expiration of the Lease Term, the rent
payable hereunder shall be an amount equal to 200% of the total monthly rent in
effect on the Termination Date, for so long as Lessee remains in possession of
any or all of the Premises after the expiration of the Lease Term.

 

33. Waiver and Amendment. This Lease may be amended, or any provision of this
Lease may be waived; provided, that any such amendment or waiver shall be
binding upon any Party only if set forth in a writing executed by such Party and
referring specifically to the provision alleged to have been amended or waived.
No course of dealing between the Parties shall be deemed effective to modify,
amend or discharge any part of this Lease or any rights or obligations of any
person under or by reason of this Lease.

 

34. Relationship of Parties.

 

  (a) Each of the Parties shall be solely responsible for its own strategic
business decisions and day-to-day management and operational activities in all
areas of its business. In this regard neither Party shall have decision-making
authority with respect to the operations of the other Party nor shall it have
authority to exercise any of the powers and authority of the other Party’s
officers or employees. Each Party acknowledges that it is solely responsible for
any decisions or actions undertaken at the advice or recommendation of the other
Party.

 

  (b) Neither Lessee nor Lessor will be considered the agent of the other and
neither will have the right to bind or obligate the other to any third party
without specific prior written approval. Neither Lessee nor Lessor will be, nor
be considered to be, partners or joint venturers of, or with, the other. The
relationship of Lessor to Lessee under this Lease is that of an independent
contractor. Nothing in this Lease will confer upon any person, other than Lessor
and Lessee, and their respective permitted successors and assigns, any rights,
remedies, obligations or liabilities under, or by reason of, this Lease.

 

35. Dispute Resolution. In the event of any dispute or disagreement between the
Parties hereto as to the interpretation of any provision of this Lease (or the
performance of any obligations hereunder) the matter shall be handled in
accordance with the dispute resolution procedure described in Section 25 of that
certain Amended and Restated Brand License Agreement executed between Lessor and
Lessee and dated the date hereof.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

36. Severability. If any of the terms or provisions contained herein shall be
declared to be invalid or unenforceable by a court of competent jurisdiction,
then the remaining provisions and conditions of this Lease, or the application
of such to persons or circumstances other than those to which it is declared
invalid or unenforceable, shall not be affected thereby and shall remain in full
force and effect and shall be valid and enforceable to the fullest extent
permitted by law.

 

37. No Strict Construction. Lessor and Lessee confirm that they have reviewed,
negotiated and adopted this Lease as the agreement and understanding of the
Parties, and the language used in this Lease shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against either Party.

 

38. Entire Agreement. This Lease contains the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understanding, whether written or oral,
relating to such subject matter.

 

39. Governing Law. This Lease shall be governed by and construed in accordance
with the internal laws of the State of Wisconsin (without giving effect to its
conflict of law principles).

 

40. Interpretation. The headings and captions contained in this Lease and in any
Schedule hereto are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Lease. Any capitalized terms used in any
Exhibit or Schedule and not otherwise defined therein shall have the meanings
set forth in this Lease. The use of the word “including” herein shall mean
“including without limitation”.

 

41. Counterparts. This Lease may be executed in one or more counterparts, each
of which shall be deemed an original.

 

42. Lessee’s Representations as to Authority.

 

  (a) Lessee is a Delaware corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, is qualified to do
business in Wisconsin and has the power and authority to consummate the
transactions contemplated by this Lease.

 

  (b) All proceedings of Lessee necessary to consummate the transactions
contemplated by this Lease have been duly taken in accordance with the law.

 

43. Brokers. Lessor and Lessee agree to indemnify and hold each other harmless
from and against any claims by any other broker or agent claiming commissions or
other compensation as Lessor’s or Lessee’s respective representative or agent
with regard to this transaction. The provisions of this Section shall survive
the termination of this Lease.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

44. Additional Covenants.

 

  (a) Lessor and Lessee mutually acknowledge that throughout the Term, Lessor
and Lessee will need to cooperate in their use and occupancy of their respective
portions of the Facility so as to accommodate the reasonable needs of both
Parties and to prevent any disruption to the occupancy or business operations of
either Lessor or Lessee. Accordingly, subject to Section 27, Lessor and Lessee
(i) shall each use reasonable efforts not to interfere with the use and
occupancy of, and the business operations at, the Facility by the other Party
and (ii) each hereby agrees to maintain in confidence the confidential work
product, processes, ingredients and trade secrets of the other Party disclosed
by such Party to the other as a result of the use and occupancy of its portion
of the Premises and Lessor Premises (as defined below).

 

  (b) Lessor acknowledges that it may be necessary for Lessee to access portions
of Lessor’s premises at the Waxdale complex (“Lessor Premises”) in connection
with Lessee’s business operations at the Facility, and Lessor hereby grants
Lessee access to those certain portions of Lessor Premises as necessary to
facilitate the above, subject to Lessor’s reasonable access, security and safety
guidelines and rules implemented by Lessor from time to time. Such access would
include access to certain main aisles in the Facility and other Lessor Premises
to provide Lessee access from the Premises to other buildings in the Waxdale
Complex solely for the purpose of and as necessitated by Lessee’s business
operations and consistent with past practices.

 

  (c) Lessor and Lessee acknowledge and agree that Lessee currently has the
right to utilize that (i) certain loading dock located at Building 65 known as
Loading Dock 32, on first shift Monday and Friday and (ii) certain loading dock
located at Building 65 known as Loading Dock 33 at all times. Lessee shall
continue to have the use of such Loading Docks, consistent with past practice
and subject to Lessor’s reasonable operational guidelines with respect to such
Loading Docks.

 

  (d) Unless otherwise provided in this Lease, neither Lessor nor Lessee shall
have the right to remove any personal property or inventory of the other party
from the Premises or Lessor’s Premises, as appropriate, without the prior
consent of the other party, which may be given or withheld at the other party’s
sole discretion.

 

  (e) Lessee shall be entitled to use the parking lot to the north of the
Facility at no charge, as outlined on attached Exhibit E.

[Signature Pages Follow]

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amended and Restated
Lease Agreement as of the date first written above.

LESSOR:

 

S.C. JOHNSON & SON, INC. By:  

/s/ Gary Akavickas

Name:   Gary Akavickas Title:   Senior Vice President, General Counsel &
Secretary

 



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY DIVERSEY, INC. – CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION.

 

LESSEE:

 

JOHNSONDIVERSEY, INC. By:  

/s/ Joseph F. Smorada

Name:   Joseph F. Smorada Title:   Executive Vice President and Chief Financial
Officer